Citation Nr: 1228484	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  08-13 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right lower extremity neurologic condition, to include as secondary to a service-connected disability. 

2.  Entitlement to service connection for a disorder of the right hip, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for a disorder of the left hip, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2011, the Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is in the record.

In September 2011, the Board reopened a claim for service connection for a back disorder and remanded the case to the RO for additional development on the issue of service connection for the back disorder as well as issues of service connection for disorders of the right and left hips and neurological conditions of the right and left lower extremities.  A February 2012 rating decision granted service connection for a back disability and radiculopathy of the left lower extremity.  This is considered a full grant of the benefits sought on the issues of service connection for a back disability and radiculopathy of the left lower extremity.  Accordingly, those issues are therefore no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  VA will notify the appellant if further action is required.




REMAND

In the September 2011 remand, the Board directed the RO to afford the Veteran a VA examination to ascertain whether a chronic disability of the Veteran's back, legs and/or hips was related to service, or in the alternative, whether the claimed leg and hip disorders were caused or aggravated by a service-connected disability.  As noted above, service connection for the back disorder and the left lower extremity radiculopathy were granted in February 2012.

The October 2011 VA examination report noted the examiner's self-report of specialty in internal medicine, and suggestion that the Veteran undergo an orthopedic or physical rehabilitation VA examination instead.  The examiner also did not offer any opinions as to whether the Veteran had a right and/or left hip disability that was related to service, or was caused or aggravated a service-connected disability, to include the Veteran's back disability.  In addition, the examiner stated the nerve testing studies were negative for a neurological disorder involving the lower extremities, neglecting to address the October 2009 nerve conduction study already of record, showing positive findings of mild denervation in the paraspinals while not meeting the criteria for a diagnosis of lumbar radiculopathy.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), remand is required when the record does not show substantial compliance with remand directives.  As the October 2011 VA examination is inadequate, remand is required so that a new VA examination can be conducted.  To that end, so that the most current clinical findings are of record, that examination must include a new nerve conduction study.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA neurologic examination to determine the nature and etiology of any right lower extremity neurologic condition found.  The claims file should be made available to the examiner in conjunction with the examination.  Nerve conduction studies of the right lower extremity and all other necessary testing must be conducted.  The examiner is asked to determine whether the Veteran has a current neurological right lower extremity disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any neurological disability of the right lower extremity had its onset during service, is otherwise related to service, or was caused or aggravated by a service-connected disability, to include the Veteran's service-connected back disability.  For legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  The examiner should fully explain all opinion(s) stated.

2.  Afford the Veteran a VA orthopedic examination to determine the nature and etiology of any right hip and/or left hip disability found.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The examiner is asked to determine whether the Veteran has a current orthopedic right hip and/or left hip disability, and, if so, whether it is at least as likely as not (50 percent probability or more) that any hip disability had its onset during service, is otherwise related to service, or was caused or aggravated by a service-connected disability, to include the Veteran's service-connected back disability.   For legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  The examiner should fully explain all opinion(s) stated.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


